DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 1 on 03/21/2022. 

Response to Arguments
Applicant's arguments filed on 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed inter-clip spacing is not necessarily present in Merrill. Applicant argues the changes in the width of the film are not a result of altering an inter-clip spacing. Applicant argues that while FIG. 8 of Merrill shows a decrease in width in a stretched unit, this decrease is the result of uniaxial stretching and one of ordinary skill in the art would not recognize a variable inter-clip spacing as necessarily present in Merrill. 
Examiner respectfully disagrees. Merrill teaches a uniaxial stretch of the film wherein a positive in-plane strain is applied along a transverse direction by increasing a distance between the first clips and second clips (Figure 10, note increasing distance between tracks 54; Col 7, Ln 25-47; Col 10, Ln 43-58). Merrill teaches during uniaxial stretch of the film, the film is allowed to contract in the in-plane and thickness directions, thereby decreasing a distance between the first clips along the first track and the second clips along the second track (Col 5, Ln 1-12; Figure 8: dimension W transforms to dimension W/ λ; Claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill (US 10,350,818). 
Regarding claim 1, Merrill teaches a process comprising;
attaching a clip array to opposing edges of a polymer thin film, the clip array comprising a plurality of first clips slidably disposed on a first track located proximate to a first edge of the polymer thin film and a plurality of second clips slidably disposed on a second track located proximate to a second edge of the polymer thin film (Col 3, Ln 27-43; Col 6, Ln 47-60; Col 9, Ln 44-47; Fig 11; Fig 15), wherein the plurality of first clips have a variable inter-clip spacing along the first track and the plurality of second clips have a variable inter-clip spacing along the second track (Figure 10; Col 7, Ln 25-47; Col 10, Ln 43-58);
applying a positive in-plane strain to the polymer thin film along a transverse direction by increasing a distance between the first clips along the first track and the second clips along the second track (Col 5, Ln 2-12; Col 10, Ln 4-14; Col 10, 43-63; Figure 10, note increasing distance between tracks 54); and
decreasing the inter-clip spacing amongst the first clips and amongst the second clips along the first and second tracks, respectively, while applying the in-plane strain to form an optically anisotropic polymer thin film (Table 1; Col 5, Ln 1-12; Col 4, Ln 13-52; Figure 8. Dimension W transforms to dimension W/ λ).



Regarding claim 2, Merrill teaches the process as applied to claim 1, wherein the polymer thin film comprises two or more polymer layers (Col 5, Ln 28-31; Col 6, 36-46).

Regarding claim 3, Merrill teaches the process as applied to claim 1, wherein the polymer thin film comprises a polymer selected from the group consisting of polyethylene naphthalate, polyethylene terephthalate, polybutylene naphthalate, and polybutylene terephthalate (Col 4, Ln 23-32; Col 16, Ln 53-62).

Regarding claim 4, Merrill teaches the process as applied to claim 1, further comprising heating the polymer thin film to a temperature greater than a glass transition temperature of at least one component of the polymer thin film while applying the in-plane strain (Col 8, Ln 2-12; Claim 3).

Regarding claim 5, Merrill teaches the process as applied to claim 1, wherein a crystalline content of the polymer thin film increases while applying the positive in-plane strain (Col 14, Ln 60-63).

Regarding claim 6, Merrill teaches the process as applied to claim 1. Merrill teaches the inter-clip spaces decreases as a function of location within the thin film orientation system from an input zone of the system to an output zone of the system, thereby decreasing the translation rate of the polymer thin film along the machine direction during application of the transverse tensile stress (Figure 8, dimension W transforms to dimension W/λ; Figure 10; Table 1; Col 5, Ln 2-12; Col 10, Ln 4-14 and Ln 43-63; Col 23, Ln 24-58). Therefore, Merrill teaches a translation rate of the first and second clips along the machine direction decreases while applying the in-plane strain. 
Additionally, given that the process of Merrill and the translation of the first and second clips along the machine direction when applying the in-plane strain is identical to the instant process and translation of the first and second clips along the machine direction when applying the in-plane strain, the translation rate of the first and second clips along the machine direction of Merrill would also be decreasing while applying in-plane strain. 

Regarding claim 7, Merrill teaches the process as applied to claim 1, wherein the decrease in the inter-clip spacing is proportional to the spacing increase between the first clips and the second clips (Figure 8; Col 5, Ln 49; Col 6, Ln 14).

Regarding claim 8, Merrill teaches the process as applied to claim 1, wherein the optically anisotropic polymer thin film comprises at least approximately 1 volume percent of a crystalline phase (Table 2; Col 36, Ln 10-18).

Regarding claim 9, Merrill teaches the process as applied to claim 1, wherein the optically anisotropic polymer thin film is characterized by:

a first in-plane refractive index (nx) along the transverse direction;
a second in-plane refractive index (ny) along the machine direction; and
a third refractive index (nz) along a thickness direction substantially orthogonal to both the first direction and the second direction, wherein the first refractive index is greater than the second refractive index, and the second refractive index is substantially equal to the third refractive index (Figure 6; Col 32, Ln 56-62).

Regarding claim 10, Merrill teaches the process as applied to claim 9, wherein nx is greater than approximately 1.85 (Table 3; Col 37, Ln 31-37).

Regarding claim 11, Merrill teaches the process as applied to claim 10, wherein (nx-ny) is greater than approximately 0.2 (Figure 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 10,350,818). 
Regarding claim 12, Merrill teaches the process as applied to claim 1.  Merrill discusses MDDR < sqrt(TDDR). For example, a later stretching zone (within the stretching region 34) would have a parabolic or other uniaxial trajectory in which MDDR is equal to or approximately equal to (within +5% and, preferably within +3%) 1/sqrt(TDDR) (Col 25, Ln 1-35). Merrill teaches there are various factors in determining the draw ratio, including increasing the MD tension of the film during primary stretching to reduce property non-uniformity such as the variation of principle axes of refractive index across the film (Col 26, Ln 15-23). 

Merrill does not explicitly teach the inter-clip spacing decreases by an amount within approximately 10% of the square root of a transverse stretch ratio of the polymer thin film. 

One of ordinary skill in the art would have recognized that the draw ratio both in the machine direction and transverse direction are result effective variables that influence the non-uniformity of the produced film and, therefore, quality of the film. Therefore, it would been obvious to one of ordinary skill in the art to optimize the MDDR and TDDR of Merrill. Given that the MDDR is proportional to the change in the inter-clip spacing, one of ordinary skill in the art would have also optimized the inter-clip spacing in the process of optimizing the MDDR and, in doing so, would have arrived at an inter-clip spacing decreased by an amount within approximately 10% of the square root of a transverse stretch ratio of the polymer thin.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742